Exhibit 10.63

 

Form of Restricted Stock Unit Award Under CONSOL Energy Inc. Equity Incentive
Plan (“Plan”)

 

CONSOL Energy Inc. hereby awards you restricted stock units under the Plan. The
terms and conditions of this award are set forth in this cover sheet, the “Terms
and Conditions” attachment hereto and the Plan. To the extent the terms and
conditions set forth on this cover sheet or the attachment differ in any way
from the terms set forth in the Plan, the terms of the Plan shall govern.

 

Name of Recipient:

 

Award Date:

 

Number of Shares Subject to Award:

 

Vesting Schedule:

   Four (4) successive equal annual installments upon your completion of each
year of employment with the Company over the four (4)-year period measured from
the Award Date.

Issuance Schedule:

   The shares which vest each year under your restricted stock units will be
issued to you on August 1 of that year (or if August 1 is not a business day, on
the immediately preceding business day), subject to your satisfaction of all
applicable income and employment withholding taxes.

 

You will have sixty (60) days following the date of this letter in which to sign
and return to the Company the Acknowledgment section below in order to indicate
your acceptance of the terms and conditions of your award as set forth above and
in the attached Terms and Conditions. If you do not do so, your award will
become null and void.

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the terms and conditions of the restricted stock
unit award evidenced hereby, including the attached TERMS AND CONDITIONS. I
further acknowledge and agree that those terms and conditions, and the
provisions of the Plan, set forth the entire understanding between the Company
and me regarding my entitlement to receive the shares of the Company’s common
stock subject to such award and supersede all prior oral and written agreements
on that subject.

 

SIGNATURE:    

PRINTED NAME:    

DATED:                                                        , 20    

 

CONSOL Energy Inc.:                  J. Brett Harvey         President and Chief
Executive Officer

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

The restricted stock units under the Company’s Equity Incentive Plan (“Plan”)
will entitle you to receive shares of the Company’s common stock in a series of
installments over your period of continued employment with the Company. Each
unit represents the right to receive one share of common stock following the
vesting date of that unit. Unlike a typical stock option program, the shares
will be issued to you as a bonus for your continued service over the vesting
period, without any cash payment required from you. However, you must pay the
applicable income and employment withholding taxes (described below) when due.

 

The terms and provisions of your award are subject to the provisions of the
Plan. A copy of the Plan is available upon request from Human Resources.

 

Other important features of your award may be summarized as follows:

 

Special Vesting Rules: All of the shares subject to your award will vest (i.e.,
will not be subject to forfeiture as the result of employment termination) upon
the occurrence of any of the following events, and (except as otherwise
specified below) such vested shares will be delivered to you as soon as
practical after the occurrence of such event:

 

  •   your termination of employment with the Company on or after your
attainment of age sixty-five (65);

 

  •   your termination of employment with the Company on or after your
attainment of age fifty-five (55) under circumstances which also satisfy the
criteria for either Early Retirement or Incapacity Retirement under the
Company’s Employment Retirement Plan, as in effect at that time (provided, that
in such event, the delivery of your vested shares will automatically be deferred
until the August 1 following the date on which those shares would normally have
vested); or

 

  •   the termination of your employment with the Company by reason of your
death or as part of a reduction in force implemented by the Company.

 

In no event will any special vesting of your shares occur should your employment
with the Company be terminated for Cause (as such term is defined in the Plan)
or should you leave the Company’s employ for any reason other than in connection
with one of special vesting events specified above.

 

Forfeitability: Should you cease employment under circumstances which do not
otherwise entitle you to the special vesting of the unvested shares subject to
your award, then your award will be cancelled with respect to those unvested
shares, and the number of your restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any shares of common stock under those cancelled units.

 

Should your employment be terminated for “Cause” (as defined in the Plan) or
should you breach any of the non-competition or proprietary information
covenants set forth in the

 



--------------------------------------------------------------------------------

Covenants section below, then not only will your award be cancelled with respect
to any unvested shares at the time subject to your award, but you will also
forfeit all of your right, title and interest in and to any shares which have
vested under your award and which are either held by you at that time or are
otherwise subject to deferred issuance. The certificates for any vested shares
you hold at the time of such termination or breach must be promptly returned to
the Company, and the Company will in addition impose an immediate stop transfer
order with respect to those certificates. Accordingly, upon such termination of
your employment or breach of any of your non-competition or proprietary
information covenants below, you will cease to have any further right or
entitlement to receive or retain the shares of common stock subject to your
forfeited award. In addition, to the extent you have sold any of your vested
shares within the six (6)-month period ending with the date of your termination
for Cause or your breach of any covenant set forth in the Covenants section
below or at any time thereafter, then you will be required to repay to the
Company, within ten (10) days after receipt of written demand from the Company,
the cash proceeds you received upon each such sale, provided such demand is made
by the Company within one year after the date of that sale.

 

Transferability: The shares issued to you following the vesting of your award
will be registered under the federal securities laws and will be freely tradable
upon receipt. However, subsequent sales of those shares will be subject to any
market black-out periods the Company may impose from time to time and must be
made in compliance with the Company’s insider trading policies.

 

Prior to your actual receipt of the shares in which you vest under your award,
you may not transfer any interest in your award or the underlying shares or
pledge or otherwise hedge the sale of those shares, including (without
limitation) any short sale, put or call option or any other instrument tied to
the value of those shares. However, your right to receive any shares which have
vested under your restricted stock units but which remain unissued at the time
of your death may be transferred pursuant to the provisions of your will or the
laws of inheritance following your death.

 

Federal Income Taxation: You will recognize ordinary income for federal income
tax purposes on the date the shares which vest under your award are actually
issued to you, and you must satisfy your income tax withholding obligation
applicable to that income. The amount of your taxable income will be equal to
the closing selling price per share of the Company’s common stock on the New
York Stock Exchange on the issue date times the number of shares issued to you
on that date.

 

FICA Taxes: You will be liable for the payment of the employee share of the FICA
(Social Security and Medicare) taxes applicable to the shares subject to your
award at the time those shares vest, and not at the time they are subsequently
issued. No additional FICA taxes will be due when the shares are actually
issued. FICA taxes will be based on the closing selling price of the shares on
the New York Stock Exchange on the date those shares vest under the award.

 

Withholding Taxes: You must pay all applicable federal and state income and
employment withholding taxes when due. Those taxes will be deducted from your
paycheck on

 



--------------------------------------------------------------------------------

the pay day coincident with or next following the date on which such liability
arises, unless you elect to satisfy your withholding tax liability through
either of the following alternatives:

 

  •   the delivery of your separate check payable to the Company or,

 

  •   the use of the proceeds from a same-date sale of the shares issued to you,
provided such a sale is permissible under the Company’s trading policies
governing your sale of Company shares and you are not at the time an executive
officer subject to the short-swing trading restrictions of the federal
securities laws.

 

Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the shares subject to your
award until you become the record holder of those shares following their actual
issuance to you and your satisfaction of the applicable withholding taxes.

 

Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Company’s common stock at a time when unissued shares of such common stock are
subject to your award, then the number of shares at that time subject to your
award will automatically be increased by an amount determined in accordance with
the following formula, rounded down to the nearest whole share:

 

X = (A x B)/C, where

 

X

   =    the additional number of shares which will become subject to your award
by reason of the cash dividend;

A

   =    the number of unissued shares subject to this award as of the record
date for such dividend;

B

   =    the per share amount of the cash dividend; and

C

   =    the closing selling price per share of the Company’s common stock on the
New York Stock Exchange on the payment date of such dividend.

 

The additional shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements, forfeiture provisions and deferral election) as the unissued
shares of common stock to which they relate under the award.

 

Other Adjustments: In the event of any stock split, stock dividend,
recapitilization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.

 



--------------------------------------------------------------------------------

Change in Control: In the event of a Change in Control (as such term is defined
in the the Plan), all of the then-unvested shares subject to your award will
vest in full on an accelerated basis, and the shares of the Company’s common
stock subject to your vested units, including those which vest on such an
accelerated basis, will be issued immediately prior to the closing of the change
in control transaction whether or not you have elected a later deferred
distribution date.

 

However, if such accelerated vesting of the shares subject to your award, either
alone or together with any other payments or benefits to which you may otherwise
become entitled from the Company in connection with the Change in Control would,
in the Company’s good faith opinion, be deemed to be a parachute payment under
Section 280G of the Internal Revenue Code (or any successor provision), then,
unless any agreement between you and the Company provides otherwise, the number
of shares which are to vest on such an accelerated basis under your award will
be reduced to the extent necessary to assure, in the Company’s good faith
opinion, that no portion of your accelerated award will be considered such a
parachute payment. The Company’s good faith opinion on this matter will be
conclusive and binding upon you and your successors.

 

Covenants: As a further condition to your right and entitlement to receive the
shares of the Company’s common stock subject to your award, you hereby agree to
abide by the terms and conditions of the following non-competition and
proprietary information covenants:

 

Non-Competition Covenant.

 

You hereby acknowledge and recognize the highly competitive nature of the
business of the Company and its Affiliates (as such term is defined in the Plan)
and accordingly agree that during the term of your employment and for a period
of two years immediately thereafter:

 

(a) You will not directly or indirectly engage in any business which is in
competition with any line of business conducted by the Company or any of its
Affiliates, including (without limitation) any engagement as an officer,
director, proprietor, employee, partner, investor (other than as a holder of
less than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent or sales representative, in any geographic region in
which the Company or any of its Affiliates conduct any such competing line of
business.

 

(b) You will not perform (or otherwise solicit the performance of) services for
any customer or client of the Company of any of its Affiliates.1

 

(c) You will not directly or indirectly induce any employee of the Company or
any of its Affiliates to (i) engage in any activity or conduct which

--------------------------------------------------------------------------------

1 Neither the restrictions of subparagraph (a) nor those of subparagraph (b) of
the Non-Competition Covenant shall apply in the event your employment with the
Company is involuntarily terminated in connection with a reduction in force
implemented by the Company.

 



--------------------------------------------------------------------------------

is prohibited pursuant to this non-competition covenant or (ii) terminate such
individual’s employment with the Company or any of its Affiliates. Moreover, you
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months.

 

(d) You will not directly or indirectly assist others in engaging in any of the
activities which are prohibited under subparagraphs (a) through (c) above.

 

It is expressly understood and agreed that although you and the Company consider
the foregoing restrictions to be reasonable, should a final judicial
determination be made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provision of this agreement will not
be rendered void but shall be deemed amended to apply as to such maximum time
and territory and to such maximum extent as such court may judicially determine
or indicate to be enforceable. Alternatively, should any court of competent
jurisdiction find that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

Proprietary Information Covenant.

 

You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your employment with the Company disclose or use
for your own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally know to the industry or
the public other than as a result of your breach of this covenant. You agree
that upon termination of your employment with the Company for any reason, you
will immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
you may retain personal notes, notebooks and diaries. You further agree that you
will not retain or use for your own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

 



--------------------------------------------------------------------------------

Remaining Terms. The remaining terms and conditions of your award are governed
by the Company’s Equity Incentive Plan. An updated prospectus summarizing the
principle features of that plan has been prepared and distributed by the
Company; additional copies of the updated prospectus are available upon request
from the Corporate Secretary at the Company’s executive offices at 1800
Washington Road, Pittsburgh, Pennsylvania 15241. Attached hereto is a special
supplement to such prospectus which provides certain other relevant information
concerning your award. Please review both the updated plan prospectus and the
supplement carefully so that you fully understand your rights and benefits under
your award and the limitations, restrictions and vesting provisions applicable
to the award.

 

Employment at Will: Nothing in the program will provide you with any right to
continue in the Company’s employ for any period of specific duration or
interfere with or otherwise restrict in any way your rights or the rights of the
Company to terminate your service at any time for any reason, with or without
cause. Your employee status with the Company will accordingly remain at will.

 

Attachments:

 

Exhibit I – Supplement to Prospectus for Equity Incentive Plan

 